DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election with traverse of Group II (new claims 27-46) in the reply filed on 06/01/2022 is acknowledged.  The arguments filed have been considered and are persuasive.  The previous restriction requirement dated 04/04/2022 has been withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

2.	Claims 27-46 and SEQ ID NO: 9 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 27-31 and 33-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80%, 85%, 90%, 95%, or 97% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the recited polypeptide having at least 80% sequence identity to SEQ ID NO: 9.
The specification only provides guidance, prediction, and working examples for a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity wherein the polypeptide comprises the amino acid sequence of SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed GH25 polypeptide from any biological source and determining whether the polypeptide can be used in the recited method.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 9; obtaining polypeptides that still retain lysozyme activity; and obtaining the encoding nucleic acid, and determining whether any recombinant host can be transformed with the encoding nucleic acid to produce the claimed polypeptide.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 28-31 and 33-46 are also rejected because they do not correct the defect.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application 16954660.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application 16978162.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application 16954383.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


9.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application 17047771.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


10.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application 17275903.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


11.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application 17276298.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


12.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application 17275839.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


13.	Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-26 of copending Application 17275940.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a recombinant host cell comprising a polynucleotide encoding a GH25 polypeptide having lysozyme activity, wherein the polypeptide has at least 80% sequence identity to SEQ ID NO: 9 and the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide.  Thus, the teachings anticipate the claimed invention.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

14.	No claims are allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652